 CLEANCO NUCLEAR, INC.Cleanco Nuclear, Inc. and Robert Govoni. Case 2-CA-1907916 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 27 June 1983 Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inopposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me on March 17, 18, and 31 and April1, 1983. The charge herein was filed by Robert Govonion August 23, 1982, and a first amended charge was filedon August 26, 1982. The complaint was issued by theRegional Director for Region 2 of the National LaborRelations Board on October 29, 1982. In substance, thecomplaint as amended at the hearing alleged as follows:'I. That various employees of Respondent, in August1982, concertedly protested their wages and benefits.2. That on August 19, 1982, certain of Respondent'semployees engaged in a strike or work stoppage in fur-therance of their demands for higher wages and benefits.3. That on August 19, 1982, various officers and super-visors of Respondent threatened employees with dis-charge and blacklisting unless they abandoned their workstoppage.At the close of the hearing, the General Counsel withdrew par. 6(a)of the complaint because no evidence was adduced to support it. It al-leged that on August 19, 1982, the Respondent by Supervisor ArthurMueller threatened employees with discharge.269 NLRB No. 484. That on August 20, 1982, Respondent discharged itsemployees Robert Govoni, Dennis Thompson, StevenFreiling, Wayne Collins, MacLeod Raines, James Smith,William Lofton, and William Lyman because of their ac-tivities set forth above in paragraphs 1 and 2.Respondent's basic assertion is that it did not threatenany employees as alleged by the General Counsel andthat it did not discharge any of the employees involved.It contends that when the employees engaged in thework stoppage on August 19 and 20, it urged them toreturn to work and that, at most, it told the employeesthat they could be replaced. Respondent asserts thatwhen these employees did not return to work on August20, it assumed, based on the conversations held, that theywere quitting, and that it made arrangements to replacethem by transferring other of its employees to the work-site in question and by hiring additional employees. Italso asserts that except for Wayne Collins, the other al-leged discriminatees did not offer to return to work atanytime after August 20. As to Wayne Collins, Respond-ent contends that, although he did request his job back inNovember 1982, it had no openings for him.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses andafter considering the briefs filed by the General Counseland Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONCleanco Nuclear, Inc. is a New York corporation per-forming, inter alia, cleaning and nuclear decontaminationservices for various utilities in New York and otherStates. It is conceded that, annually, Respondent per-forms services valued in excess of S500,000 for enter-prises located outside the State of New York. Respond-ent also admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE OPERATIVE FACTS AND CONCLUDEDFINDINGSThe incidents involved herein occurred in connectionwith services performed by Respondent for ConsolidatedEdison (Con Ed) at the latter's nuclear power plant lo-cated at Indian Point, New York. In relation to its con-tract with Con Ed, Respondent employed, in August1982, approximately 60 employees who were classified asradiation technicians.2 As these employees work in "offlimit" areas of the nuclear facility, they are issued badgesby Con Ed which permit them access to the plant.3About the beginning of August 1982, it appears thatsome of Respondent's employees (who at that time wereI Cleanco's contract with Con Ed requires it to provide certain mini-mum and maximum crews depending on the needs of Con Ed.Before a badge is issued to an employee of a subcontractor, it mustbe shown to Con Ed's satisfaction that the employee has a designatedwork function at the site and that he poses no security risk. When a per-son's employment with a subcontractor terminates, for example, becausehe quits or is fired, his badge is removed. Badges can, however, be rein-stated if the employee resumes work.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot represented by any labor organization),4began talk-ing among themselves regarding their wages and bene-fits. Thereafter, a letter dated August 13 was transmittedto Respondent.5This letter, which was signed by 19 ofRespondent's employees, read as follows:Due to the high cost of living caused by inflationand other factors, we employees of CLEANCO areasking you to consider a pay increase for the experi-enced De-Con Technicians on site here at INDIANPOINT. We believe that our experience and exper-tise has been and will be beneficial to the companybut we find ourselves at a lower pay scale than em-ployees recently hired. This situation we find intol-erable and we ask that you rectify it. We are alsoasking for a percentage of a group Medical, Dentaland Life Insurance to be paid by the company.We are respectfully submitting this request toyou in good faith and we hope you will respond insame by August 18, 1982.When no response was made to the above letter, anumber of the employees decided to have a sick outcommencing on Thursday, August 19, 1982. Thus, onAugust 19, about 20 of Respondent's employees gatheredat the Peekskill, New York train station where they eachproceeded to call in sick.After the employees called in sick, employee GregWeston placed a call to the Company's New York Cityoffice and spoke with Mel Hensch, a vice president. Ac-cording to Mr. Hensch,6and essentially corroborated byKevin McDermott, who listened in on an extension,Weston asked if the petition had been received and whatthe Company was going to do about it. Hensch askedWeston if he was the spokesman and when the latter saidno, the phone was given over to Dennis Thompson. Ac-cording to Hensch, he told Thompson that, as the peti-tion had been received on August 17, the Company hadnot had time to respond to it. He also testified that hetold Thompson that, as far as he could see, the employ-ees involved were not a majority and that the Companycould not negotiate. At this point, according to Hensch,Thompson said that the employees would not returnuntil the Company negotiated and agreed to certainwage and benefit demands. Hensch states that he toldThompson that this sounded like an ultimatum, that itwould be best if the men returned to work so thatCleanco could fulfill its contractual obligations to ConEd, and that the Company would be glad to meet withany group of spokesmen who represented a majoritywhen they returned to work.A short time later (about 9 a.m.), Thompson againcalled Hensch and said that the men were not willing toreturn to work until after the Company's representativesmet with them. According to Hensch, when he again re-4 It appears that, subsequent to the events in this case, a union orga-nized Respondent's employees and that Respondent thereafter recognizedand entered into a collective-bargaining agreement with that union.' Although there is some dispute as to precisely when the letter wastransmitted to the Company, it is clear that it was given no later thanAugust 18.e Weston was not called as a witness.ccived a negative reply to his request that they return towork, Thompson said that the group wanted their finalpaychecks, and that Thompson read off a list of employ-ee names. Hensch states that he agreed to bring up thefinal checks that afternoon and that he thereupon in-structed the payroll department to make up the regularchecks and the final checks for the work done to date.7According to Hensch and McDermott, they assumedthat the employees, through Thompson, were indicatingtheir intention of quitting.According to Thompson, on the morning of August19, he spoke with Hensch on the phone on two occa-sions. He states that on the first occasion he told Henschabout the petition, whereupon Hensch said that he couldnot discuss it unless the men came back to work.Thompson asserts that, on the second occasion, he toldHensch that the employees wanted Hensch to come upand talk to them, whereupon Hensch said that, if he hadto come up, he was bringing their checks. According toThompson, he asked Hensch what he meant by "checks"and that when Hensch reiterated that he was going tobring them up, he told Hensch, "if that's the way it is,that's the way it is." Thus, according to Thompson's ver-sion, he did not ask for any checks, much less the finalchecks, and he implies that he understood Hensch's com-ments as meaning that the employees were about to bedischarged.8According to Mel Hensch, when the checks were notready on time, Supervisor Vincent Stasio was dispatchedto tell the strikers that Hensch and McDermott would beup with the checks a little later. Stasio arrived at theparking lot of Oscar's Restaurant about 1 p.m., where hemet with the striking employees. According to Stasio, hetold the employees that the checks were late whereuponthey left to go to a nearby park. He also states that heagain met with them about an hour later, after MelHensch and Kevin McDermott left the checks with him.The General Counsel presented as witnesses five of theemployees who are alleged as discriminatees in this pro-ceeding. These were Dennis Thompson, John RaymondSmith,9Wayne Jubal Collins,10 Steven Freiling, andWilliam Lyman. All these witnesses testified to a meetingwith Stasio on August 19, but give somewhat divergentaccounts of what took place.According to Mr. Lyman, Stasio told the group thatthey were jeopardizing their positions with the Companyand that, if they did not return to work, they would beterminated. He states that he told Stasio that he wouldnot return under the conditions that existed. On cross-ex-amination, Lyman testified that, after he and Govoni re-lated their concerns about conditions at Indian Point,Stasio said that there was nothing he could do about itI Normally, the checks are a week behind and given out on Fridays.Final checks are ordinarily given when an employee quits or is dis-charged.s There was testimony from Respondent's witnesses to the effect thatduring conversations they had with various employees on August 19, thatthese employees had been told by Thompson that they had been fired.9 It appears that he also is referred to as James Smith.10 Wayne Collins has a brother named Michael Collins. As noted infra,Michael Collins also participated in the sick outs on August 19 and 20,but did return to work on August 20 about 11:30 a.m.244 CLEANCO NUCLEAR, INC.and that it would be beneficial if the employees wentback to work. Lyman further states that at one pointStasio gave out checks but that the employees handedthem back.Dennis Thompson testified that at the parking lotmeeting, Stasio said that he was there to tell the employ-ees that Mel Hensch was on his way up with the checks.Thompson states that Stasio told the group that theyshould go back to work and that if they did not, "thereis not going to be a job."John Smith testified that Stasio said that it would bebest if the employees returned to work and not cause anyproblems. He asserts that Stasio said that, after the em-ployees went back to work, the Company would havesomeone come up and talk to them. Smith states that hetold Stasio that if the Company wanted to talk, theycould do their talking now. On cross-examination, Smithtestified that Stasio, basically, was trying to get thepeople back to work and that he said that managementwould talk to them, provided they were not trying tohave an employee takeover. Smith did not testify to anythreats by Stasio.Wayne Collins testified that Stasio said that the em-ployees should go back to work, give the Company 10days, and that management would talk to them abouttheir problems. Wayne Collins did not relate any threatsof discharge by Stasio.Steven Freiling also testified about a meeting withStasio at the parking lot, which he asserts occurredaround I p.m. He states that he asked Stasio, whenStasio was handing out checks, "does this mean I'mfired." Freiling says that Stasio answered in the negative,whereupon he told Stasio that he did not want his check.As to his refusal to accept the check, Freiling testifiedthat he would not take his check unless told that he wasfired, which Stasio refused to do. Like Collins andSmith, Freiling did not relate, in his testimony, thatStasio made any threats of discharge.Stasio's version of these events is as follows. He statesthat, on the morning of August 19, he was in the officewhen Mel Hensch got the phone call from Weston. Hestates that he overheard Mel Hensch's side of the con-versation wherein Hensch asked the men to go back towork and that he heard Hensch agree to bring up thepaychecks. According to Stasio, when the checks werenot ready by 11:30 a.m, he was dispatched to go upstateand tell the Employer that Mel Hensch and KevinMcDermott would be late in arriving with the checks.According to Stasio, when he arrived at the parkinglot, he first met with employee Ed Carballo who saidthat he did not want to be part of the sick out and askedif he could go back to work. Stasio states that he saidyes. He also states he met Hector Mayorial who also in-dicated that he wanted to go back to work, but couldnot return until Friday. Stasio states that he told Mayor-ial that this was no problem. A few minutes later, ac-cording to Stasio, about 14 or 15 employees approachedhim and stated their feeling that they were getting a runaround from the Company. Stasio testified that he toldthem that they were going about it the wrong way andthat, if they went back to work, they could probablysolve their problems a lot easier than by taking a jobaction. They disagreed. According to Stasio, when theyasked why Mel was not there, he told them that theirchecks had not yet been processed, whereupon they saidthat the checks had been promised for 1 p.m. At thispoint, according to Stasio, the group left, albeit, Mayor-ial, Carballo, and William Lyman stayed behind. In thisrespect Stasio asserts that he never said anything aboutdischarges at this or any other time.Stasio testified that, about 5 minutes later, Mel Henschand Kevin McDermott showed up and that he relatedwhat had just occurred. He also states that, after con-versing briefly with Mayorial and Carballo, they weretold that they could take the rest of the day off andcome back to work on Friday, August 20. According toStasio, when Lyman was informed of the presence ofHensch and McDermott, Lyman left, and the group ofStasio, Hensch, and McDermott waited at the parkinglot for about a half hour. When the strikers did not showup, Stasio was given the checks (in envelopes), where-upon Hensch and McDermott went to Con Ed.Stasio states that the men soon came back and that hethen called Con Ed to advise Hensch and McDermott oftheir return. He states that the employees complainedabout the absence of Hensch and McDermott, and reas-serted their opinion that the Company was giving them arun around. At this point, according to Stasio, the em-ployees asked for their paychecks and he proceeded tohand them out, while some of the employees were put-ting their uniforms on Stasio's car. He states that afterdistributing about four or five pay envelopes, Govonitook them from the employees and said that he wanted aletter indicating that the employees had been discharged.Stasio asserts that he refused to give such a letter, tellingthe employees that no one was being discharged. Ac-cording to Stasio, Govoni gave him back the checks. (Asnoted above, this is consistent with the testimony ofFreiling who testified that he handed his check back be-cause Stasio refused to tell him that he was being dis-charged.)Stasio testified that, when Hensch and McDermott re-turned, he gave the checks to Hensch. He states thatHensch told the employees how much the Companyneeded them, that the Company had a commitment tomeet, and that, if necessary, the Company would replacethe strikers. According to Stasio (and confirmed byHensch and McDermott), when Govoni claimed that hehad spoken to a backup contractor who could take overthe job and was willing to meet the employees' demands,Hensch said that there was no such backup contractor.Stasio states that, when Hensch began handing outchecks, Govoni again insisted that the employees be toldthat they were being fired. When Hensch said that noone was fired, Govoni handed back the checks.Mel Hensch and Kevin McDermott basically corrobo-rate the version of events as set forth by Stasio. Theyassert that they arrived at the parking lot and waited,with Stasio, for the men's return after speaking with Car-ballo, Mayorial, and Lyman. They state that, when thestrikers did not show up, they left the paychecks withStasio and went to the Indian Point facility where theyspoke with Con Ed's waste manager, Michael O'Kel-245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDley.II According to Hensch and McDermott, O'Kelleywanted to know if Cleanco would be able to fulfill itscontract with Con Ed. They state that they told O'Kel-ley that they could do so, even if it meant bringing inemployees to replace the strikers. They testified that,when they received a call that the strikers had returnedto the parking lot, they left the plant to speak to thestriking employees.According to Hensch and McDermott, when they gotback to the parking lot, they urged the men to return towork and told them that if they represented a majority,the Company would negotiate with them. They alsostate that, when some of the employees were taking theirpaychecks, Govoni asked if they were being fired andthat he was told no. Both Hensch and McDermott assert(and Dennis Thompson basically confirms) that Govonisaid that, if the employees were not fired, they did notwant their checks.Regarding the tender of the checks, the evidenceherein shows that Govoni and other employees were un-willing to accept their checks unless they were specifi-cally told that they were being discharged. There is, infact, little doubt in my mind that the subject of dischargewas brought up by Govoni and the strikers, and not byCleanco's management. That is, based on the testimonyof Dennis Thompson, I am of the opinion that the strik-ers believed that if they accepted the checks withoutbeing told that they were discharged, that they wouldnot be eligible for unemployment benefits because itwould be concluded that they had quit their employ-ment. In this respect, it seems to me that these employ-ees, many of whom were residents of other States, didnot distinguish in their own minds the difference be-tween striking and quitting and as such, insisted on beingtold that they were discharged in order to be eligible forunemployment benefits. 12Subsequent to the meetings described above, the offi-cials and supervisors of Cleanco met at Oscar's Restau-rant where they were joined by Michael O'Kelley.O'Kelley's concern was to ascertain from Cleancowhether and how Cleanco intended to fulfill its contractwith Con Ed.13Mel Hensch assured O'Kelley thatCleanco would meet its commitments, stating that someof the strikers would return to work and that the Com-pany could obtain replacements for the remainder.According to Steven Freiling, about 7 p.m. he went toOscar's restaurant and encountered O'Kelley withHensch and "a few other people." Freiling testified thatO'Kelley stated to him that unless the men returned towork by 9 a.m. the next morning, they would be firedand that O'Kelley would do his best to have them black-balled from the nuclear industry. Freiling states that, al-'I O'Kelley, however, denied that he spoke to Hensch and McDer-mott at the plant on August 19. There is, nevertheless, no doubt that MelHensch was at the plant on the afternoon of August 19, as MichaelSkotzko, Con Ed's security administrator, recalls speaking with Henschat the plant on that date. There also is no doubt that O'Kelley did speakwith Hensch and McDermott later in the afternoon at Oscar's restaurant.I" In New York State strikers are entitled to unemployment benefitsafter 7 weeks.Is It is possible that Hensch and McDermott mistakenly recalled theirconversation with O'Kelley in the restaurant as being the one they hadwith him at the plant. The substance, in any event, is basically the same.though Mel Hensch did not say anything, he did nod hishead in affirmance. According to Freiling, there were acouple of other employees with him at the time, but hecould not recall their names.Respondent's witnesses basically agree that O'Kellymade the threatening remarks as alleged by Freiling.They indicate, however, that Hensch did not agree withO'Kelly and that, in fact, Hensch objected to O'Kelly'sremarks as being an interference with Cleanco's affairsand being unfair to the Company and to its employees.According to Mel Hensch, O'Kelly made his remarks inthe presence of Freiling, Smith, and Wayne Collins.14With respect to the above, O'Kelley, who testified asthe General Counsel's witness, stated that he went toOscar's restaurant on the afternoon of August 19 becausehe was very concerned as to how many people Cleancowould have working at the site. He states that he wastold that Cleanco would have an adequate work forcefor the next day. According to O'Kelley, he told Clean-co's people that he did not care about the details of theproblem, that he just wanted to know how many em-ployees would be there. In his direct examination, O'Kel-ley stated that Mel Hensch said that the people who re-fused to work would be fired, but that McDermott saidthey would not be fired because they had already quit.However, later in his testimony, O'Kelley said that hewas not sure if Mel Hensch used the word "fired" or"replaced." O'Kelley's present recollection was that thisconversation was in the context of Cleanco's response tohis inquiries as to whether Respondent would be able tomeet its commitments and that the response was thatCleanco could, if necessary, replace the work force.O'Kelley also acknowledged, with some hesitation, thathe did make statements to the effect that any employeeswho did not come to work by 9 a.m. on August 20would be permanently barred from the site and that ifother companies asked him for references, he would givethe employees bad references. O'Kelley's admission ofthese threats was brought out by questions asked by Re-spondent's counsel.During the evening of August 19, various of the Com-pany's supervisors were sent out to find the employeesand to try to convince them to return to work. In thisregard Wayne Collins testified that Jim Hensch and JackCurtis visited him at his hotel where they told him thatthey had just come from a meeting with O'Kelly andMcDermott. Collins states that Jack Hensch and McDer-mott told him that if the employees were not at work by9 a.m., they would be fired and blackballed from the nu-clear industry. According to Collins, two newly hiredemployees were present when these remarks were made.Collins could not, however, recall their names.Smith testified that Jim Hensch and Curtis visited himat his hotel and that they spoke to him outside his room.He states that the two supervisors told him that if theemployees did not return to work by 9 a.m. they would14 There are some differences among Respondent's witnesses as towhich employees they recalled being present when O'Kelley made his re-marks. According to McDermott and Jack Curtis, Wayne Collins andSmith were present. According to Jim Hensch and Vincent Stasio, Freil-ing was present.246 CLEANCO NUCLEAR, INC.be fired, that their security badges would be pulled, andthat they would never work in another nuclear facility.According to Smith, Wayne Collins was present duringthis conversation. It also is noted that, according toFreiling, he was present in the hotel room when Curtisand Jim Hensch appeared. He states, however, that thesupervisors spoke to Smith outside the room and there-fore outside his presence.Both Jim Hensch and Jack Curtis acknowledge thatthey went to the Lindross Hotel where they state thatthey spoke with Collins, Smith, and Freiling. They assertthat they merely asked them to return to work and to goto Oscar's Restaurant to talk with Kevin McDermott.They both denied making the threats attributed to them.According to Collins and Smith, after the visit fromCurtis and J. Hensch, they went to Oscar's Restaurantwhere McDermott said that the Company would not tol-erate this type of employee action, that it had replace-ments coming in, and that if the employees were notback at work, their badges would be pulled and theywould be fired. For his part, McDermott denies makingsuch threats and he testified that during that evening hespoke with several employees, including Blackburn andMichael Collins, wherein he assured them that theywould not be discharged. With respect to Michael Col-lins, McDermott states that Michael Collins said that hewanted to return to work but did not want to disassoci-ate himself from the strikers. According to McDermott,he and Michael Collins agreed that the latter could comeback to work later on Friday. In fact, Michael Collins,who called in sick on Friday morning, did return towork about 11:30 a.m. after he and the others receivedtheir checks on August 20. (This latter transaction willbe discussed below.)There was testimony from a number of Con Ed's secu-rity people about security badges and conversations withCleanco's people about the job action. s Since the facili-ty is a nuclear power plant, all persons employed by ConEd's subcontractors must be issued security badges inorder to gain access to the site. When a new employee ishired by a contractor, his name is forwarded to Con Edfor a security check and, if passed, the employee isissued a badge. When an employee is discharged or quits,his badge is pulled. An employee's badge may also bepulled if, in Con Ed's judgment, the person exhibits aber-rant behavior. With respect to badges, the contractor hasan obligation to notify Con Ed as to when an employeeis no longer working. A badge which has been pulledmay, however, be reinstated when an employee resumeshis or her employment. As relates to this case, Con Ed'speople testified that the fact that an employee's badgehas been pulled does not necessarily translate into a con-clusion that the employee has been discharged.According to Michael Skotzko, Con Ed's security ad-ministrator, he was told by his guards on the morning ofAugust 19 that Cleanco's employees were involved in ajob action. He testified that he then asked Jim Henschwhat was the status of Cleanco's employees and was toldby Hensch that he would get back to him. Skotzko statesthat later in the day he spoke to Mel Hensch at the site'5 These persons were called as the General Counsel's witnesses.and told him that he needed clarification. He states thatMel Hensch also said that he would get back to him.According to James Fitzimmons, Con Ed's supervisorof security, on the afternoon of August 19 a person fromCleanco called him and said that 16 employees were in-volved in a labor dispute and that Fitzimmons shouldhold their badges. Fitzimmons, however, could not saywho this person was. He also states that he was not cer-tain as to what the status of these employees was goingto be and that nothing definitive was being done. 16According to Skotzko, on August 20 he reviewed thesecurity log and saw that 16 badges had been pulled. Hestates that he then spoke to Mel Hensch telling Henschthat he needed written clarification as to which employ-ees no longer had a work function. According toSkotzko, Hensch said he would get back to him and thaton Monday, August 23, Skotzko, received a list of eightnames. 7Skotzko testified that he did not know whosent the list, which is unsigned, and that (Skotzko addedthe following notation: "Above persons permanentlybarred from CD I and 2. Please post files and barredfrom site book." With respect to this list, it should benoted, however, that Skotzko testified that no one fromCleanco ever told him that the employees had been dis-charged. At most, Skotzko testified that he had a conver-sation with Jim Hensch wherein the latter said that hehad "gotten rid of the problem."Regarding the above, Mr. O'Kelley testified that onthe morning of August 20 he told Jim Hensch that hewanted to know what was going on and that Henschsaid that some of the people had not yet decided if theywere returning to work. O'Kelley states that Hensch saidthat he would furnish a list by the weekend. Accordingto O'Kelly he did receive a list through one of his super-visors on Sunday, August 22, whereupon he told JimHensch that the list was supposed to go to Skotzko.O'Kelley had no recollection of any further conversationwith Jim Hensch at this time and did not recall if JimHensch said that the people on the list had been fired.With respect to the badges and the list, Cleanco's wit-nesses assert that they never told anyone from Con Edthat the employees had been fired or that their badgesshould be pulled. It is, indeed, my opinion that all thetestimony concerning these matters is entirely more inno-cent as to Cleanco than the General Counsel asserts. Itseems to me that, when the strike commenced, Con Ed'ssecurity people wanted to ascertain who was not comingto work and pressed Mel and Jim Hensch for clarifica-tion on this on August 19. As the situation was still fluid,Cleanco probably advised Fitzimmons on the afternoon"L Although in the realm of conjecture, it is possible that given Skotz-ko's questions to Mel and Jim Hensch, someone from Cleanco called Fit-zimmons during the afternoon and reported that 16 employees were stillinvolved in the strike. (By about 1 p.m. at least 2 of the 20 strikers hadindicated that they were returning to work.) As it seems clear to me that,on August 19, Cleanco had not discharged any employee, and as theentire situation was still up in the air, it is entirely possible that Fitzim-mons was asked to hold badges. This scenario is at least consistent withFitzimmons' testimony that nothing definitive was being done as ofAugust 19.17 The names were R. Govoni, W. Lyman, M. Raines, J. Smith, J.Collins, S. Freiling, B. Lofton, and D. Thompson.-247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof August 19 that the work status of 16 employees wasstill uncertain and Fitzimmons held their badges with theunderstanding that no definitive action was being taken.On August 20, Con Ed through O'Kelley continued topress Cleanco as to whether certain of its employeeswere going to return to work and O'Kelley was told thatsome still had not yet made up their minds. As perO'Kelley's request, Cleanco offered to furnish a list ofthose who did not return to work by the weekend,which was done and transmitted to Skotzko. There is, infact, no competent evidence to establish that during anyof the conversations between Con Ed's people andCleanco's people the latter group ever advised Con Edthat any employees were going to be, or were, dis-charged.18It was Skotzko who wrote on the list that theeight named employees were permanently barred. As towhy Skotzko wrote this, I do not have a satisfactory ex-planation, unless it is conjectured that he received suchan instruction from O'Kelley who had threatened thisaction on August 19 at Oscar's Restaurant.In any event, returning to August 20, many of thepeople who had called in sick on August 19 returned towork at the start of the shift. The employees who re-mained out and who again called in sick were Smith,Wayne Collins, Freiling, Lyman, Lofton, Raines,Govoni, Thompson, Parker, and Michael Collins.'9Ac-cording to Smith, this group went on to the site about 10a.m. but could not get in because their badges werepulled. He states that he then phoned Jim Hensch andtold him that the employees were at the gate and wantedtheir checks. The employee witnesses for the GeneralCounsel generally agree that, when Jim Hensch camedown to the guard house with the checks, the employeesasked if they were being fired. They also agree that ini-tially Hensch refused to tell them that they were fired,but that after some give and take, and after refusing totake their checks, Jim Hensch finally told them that theyno longer worked for the Company. At this point, ac-cording to the employees, they took their checks and de-parted. However, Michael Collins, who was part of thisgroup, also took his check, but returned to work soonthereafter.According to Jim Hensch, when he came down withthe checks (as per Smith's request), the employees re-fused to take them unless he told them that they werefired. He credibly testified that he did not tell them thatthey were discharged and that they finally accepted thechecks and left.On August 21, Wayne Collins met Jack Curtis at awedding. At the wedding, Jack Curtis asked Collins whyhe had not come back to work. According to Collins, heresponded that he would not return under the existingconditions. According to Curtis, Collins said that he andi' I do not construe the remark by Jim Hensch to Skotzko that he had"gotten rid of the problem" as being tantamount or equivalent to a state-ment that the strikers had been fired. To me, all this means is that byAugust 23, the problem had been resolved from Cleanco's point of viewinasmuch as it had been able to man the jobs through those who did notstrike, through those who returned to work and through replacements.'9 As noted above, Michael Collins had told the Company on the pre-vious evening that he was going to return to work but did not want todo so until later in the day because he did not want to appear to breakranks with the strikers.his friends, Freiling and Smith, were going home to Ar-kansas. Curtis also testified that he had a similar conver-sation with Collins later in the week.While the General Counsel argues that the above con-versations should not be construed as constituting validoffers of reinstatement, I do not believe that this evi-dence was adduced by Respondent on that point. Rather,it is evident that this evidence was offered in order toshow that neither Curtis nor Collins understood that thelatter had, in fact, been discharged. For if Collins hadbeen discharged on August 20 because he failed to returnto work by the alleged 9 a.m. deadline, it would seemhighly improbable that Supervisor Curtis would ask Col-lins on two occasions over the next week why he wasnot returning to work. It also seems odd that Collins, inresponse to such inquiries, did not say that the reason hewas not coming back to work was because he had beenfired.20Dennis Thompson testified that, about 2-1/2 weeksafter August 20, he telephoned Respondent's president,Gene Belsole, and asked why he could not return towork. Thompson states that Belsole told him that as ConEd had pulled his badge Thompson had no securityclearance. Belsole denied that he ever had any such con-versation with Thompson. Thompson also testified that,on one occasion after August 20, he went to the Peeks-kill unemployment office and that the person therephoned Cleanco on his behalf. He states that this persontold him that Cleanco said that it would not hire Thomp-son. This last bit of evidence is, of course, unvarnishedhearsay and as such is disregarded. (The identity of thisperson is unknown to me.)Finally, Kevin McDermott and Supervisor ArtMueller testified without contradiction that, for about aweek after August 20, Govoni kept calling in sick on hisand the other employees' behalf. (Govoni did not testifyin this proceeding.) This too tends to support Respond-ent's contention that the people involved herein were notdischarged. For if they had been discharged, it wouldmake little sense for Govoni to continue to call in sick.The General Counsel argues that Respondent's versionof the events is "too calculated, too precise, and absentof the realism that gives rise to human events of thisnature." While it may be said that Respondent's wit-nesses were indeed very precise and mutually corrobora-tive, I do not view this as a detriment to its case. On thecontrary, I was favorably impressed by the demeanor ofRespondent's witnesses and by the detail with whichthey gave their testimony. Recognizing that the ultimatetruth may not always be ascertainable by the trier offact, and given that the risk of nonpersuasion rests on theGeneral Counsel, it is my opinion that Respondent's wit-nesses were credible and should be believed. Therefore,it is concluded that Cleanco's representatives did notthreaten the striking employees with discharge, blacklist-ing, or with being barred from Con Ed's facility. Nor doI conclude that Mel Hensch adopted the threats made by'0 In November 1982, Wayne Collins sent a letter to Cleanco request-ing reinstatement. Respondent's witnesses credibly testified that thereason Collins was not offered reinstatement at that time was becausethere were no open positions for him.248 CLEANCO NUCLEAR, INC.Con Ed's representative Michael O'Kelly. Finally, I donot conclude that Respondent discharged the eight em-ployees as alleged in the complaint. While it may be thatthese employees were told that they would be replaced ifthey did not return to work, and thereafter interpretedthis to mean that they were being discharged, I do notbelieve that Jim Hensch, by his words or conduct, dis-charged these employees.2lCONCLUSIONS OF LAW1. Cleanco Nuclear, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act."1 Although it would be unlawful for a company to discharge econom-ic strikers, it is not unlawful for a company to permanently replace them.2. Respondent has not engaged in any conduct whichwas violative of the Act.Based on the entire record in this proceeding, I makethe following recommended"'ORDERIt hereby is ordered that the complaint be dismissed inits entirety.2" If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.249